Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 02/22/2022. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1, 5, 7-8, 12, 14-15 and 19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With Primary Examiner Anh Nguyen’s approval, authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Waters (Reg. No. 53,749) on 05/16/2022.

The application has been amended as follows:
1.	(Currently Amended) A computer-implemented method comprising:
	determining, by a controller of a messaging system, a cognitive context of a message sender, wherein the messaging system corresponds to an instant messaging system;
	configuring, by the controller of the messaging system, at least one property of a message based on the determined cognitive context of the message sender, wherein the message is transmitted by the message sender to a first receiver and the message requests a response from the first receiver; 
	transmitting, by the controller of the messaging system, the message to a second receiver based on the at least one configured property, wherein configuring the at least one property comprises configuring, by the controller of the messaging system based on the cognitive context of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver, wherein transmitting the message to the second receiver requests that the second receiver provide the requested response; and
	withdrawing the message from the first receiver based on a determination that a reply to the message has been received from the second receiver and that the message sender has not received the requested response from the first receiver in the amount of time, wherein transmitting the message to the second receiver comprises automatically transmitting the message to the second receiver based on the at least one configured property, and
	wherein the at least one property of a message further includes a limit of how many subsequent receivers the message can be transmitted to, wherein the limit is determined by the controller of the messaging system based on the cognitive context of the message sender.
2.	(Canceled) 
3.	(Canceled) 
4.	(Canceled) 
5.	(Original) The computer-implemented method of claim 1, wherein determining the cognitive context of the message sender comprises determining at least one of an intended receiver of the message, peers of the message sender, an intent of the sender in transmitting the message, a requested response for the message, and possible receivers that can supply the requested response.
6.	(Canceled)  
7.	(Original) The computer-implemented method of claim 1, wherein transmitting the message to the second receiver comprises transmitting the message to an individual that meets a relationship rule of being authorized to receive the message from the message sender.  
8.	(Currently Amended) A computer system comprising:
a memory; and
a processor system communicatively coupled to the memory;
the processor system configured to perform a method comprising:
		determining a cognitive context of a message sender;
		configuring at least one property of a message based on the determined cognitive context of the message sender, wherein the processor system corresponds to a processor system of a messaging system, and the message is transmitted by the message sender to a first receiver and the message requests a response from the first receiver, wherein the messaging system corresponds to an instant messaging system; 
		transmitting the message to a second receiver based on the at least one configured property, wherein configuring the at least one property comprises configuring, by the controller of the messaging system based on the cognitive context of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver, wherein transmitting the message to the second receiver requests that the second receiver provide the requested response; and
		withdrawing the message from the first receiver based on a determination that a reply to the message has been received from the second receiver and that the message sender has not received the requested response from the first receiver in the amount of time, wherein transmitting the message to the second receiver comprises automatically transmitting the message to the second receiver based on the at least one configured property, and
		wherein the at least one property of a message further includes a limit of how many subsequent receivers the message can be transmitted to, wherein the limit is determined by the controller of the messaging system based on the cognitive context of the message sender.
9.	(Canceled) 
10.	(Canceled) 
11.	(Canceled) 
12.	(Original) The computer system of claim 8, wherein determining the cognitive context of the message sender comprises determining at least one of an intended receiver of the message, peers of the message sender, an intent of the sender in transmitting the message, a requested response for the message, and possible receivers that can supply the requested response.
13.	(Canceled)  
14.	(Original) The computer system of claim 8, wherein transmitting the message to the second receiver comprises transmitting the message to an individual that meets a relationship rule of being authorized to receive the message from the message sender.
15.	(Currently Amended) A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system to cause the processor system to:
	determine a cognitive context of a message sender;
	configure at least one property of a message based on the determined cognitive context of the message sender, wherein the processor system corresponds to a processor system of a messaging system, and the message is transmitted by the message sender to a first receiver and the message requests a response from the first receiver, wherein the messaging system corresponds to an instant messaging system; 
	transmit the message to a second receiver based on the at least one configured property, wherein configuring the at least one property comprises configuring, by the controller of the messaging system based on the cognitive context of a message sender, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver, wherein transmitting the message to the second receiver requests that the second receiver provide the requested response; and
	withdraw the message from the first receiver based on a determination that a reply to the message has been received from the second receiver and that the message sender has not received the requested response from the first receiver in the amount of time, wherein transmitting the message to the second receiver comprises automatically transmitting the message to the second receiver based on the at least one configured property, and
	wherein the at least one property of a message further includes a limit of how many subsequent receivers the message can be transmitted to, wherein the limit is determined by the controller of the messaging system based on the cognitive context of the message sender.
16.	(Canceled) 
17.	(Canceled) 
18.	(Canceled) 
19.	(Original) The computer program product of claim 15, wherein determining the cognitive context of the message sender comprises determining at least one of an intended receiver of the message, peers of the message sender, an intent of the sender in transmitting the message, a requested response for the message, and possible receivers that can supply the requested response.
20.	(Canceled)  
Reasons for Allowance
Claims 1, 8 and 15 are allowable, since the closest arts, Kozloski et al. (hereinafter referred to as Kozloski) (U.S. Pub. No. 2016/0203123A1), Orozco et al. (hereinafter referred to as Orozco) (U. S. Pub. No. 2008/0228888 A1), Schafer (U. S. Pub. No. 20070041394 A1), and Beyda et al. (hereinafter referred to as Beyda) (U.S. Patent No. 6636965 B1) fail to teach a method, a system or non-transitory computer storage medium having program instruction to cause the processor to implement operations of: determining a cognitive context of a message sender, wherein the messaging system corresponds to an instant messaging system; configuring property of a message based on cognitive context of the message sender, wherein the message is transmitted by the sender to first receiver and the message requests a response; transmitting the message to second receiver based on configuration property, wherein configuring the property comprises configuring an amount of time for the first receive to respond before the message being transmitted to the second receiver; withdrawing the message from the first receiver based on the fact that a reply to the message have been received from the second receiver and the message sender has not received the response from the first receiver in the amount of time, wherein transmitting the message to the second receiver, and wherein one property of a message includes how many subsequent receivers the message can be transmitted to, wherein the limit is determined based on the cognitive context of the message sender.
The innovation of the claimed invention lays on the fact of being determined by the controller of the messaging system based  on the cognitive context of the message sender, there is a limit of how many subsequent receivers the message can be transmitted to, and withdrawing the message from the first receiver based on the fact that a reply to the message have been received from the second receiver and the message sender has not received the response from the first receiver in the amount of time, wherein transmitting the message to the second receiver.
Kozloski, Orozco, Schafer and Beyda simply teach cognitive contextualization of emergency management system communications, method for redirection of instant messages, method and system for handling data based on the acknowledgement and extraction of data packets, and embedding recipient specific comments in electronic messages using encryption.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Scheifler et al. (U. S. Pub. No. 2009/0271472A1) teaches system and method for programmatic management of distributed computing resources. Faibish et al. (U. S. Patent. No. 9582559B1) teaches multi-site storage system with replicated file system synchronization utilizing virtual block storage appliances. HIGASHIYAMA (U. S. Pub. No. 2015/0049673A1) teaches communication apparatus that communicates with information processing apparatus.
Dependent claims 5, 7, 12, 14 and 19 depend on now allowed independent claims 1, 8 and 15, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on May 11, 2018. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2456
05/19/2022

/ANH NGUYEN/Primary Examiner, Art Unit 2456